                Case: 3:19-cv-00582-wmc Document #: 13 Filed: 12/12/19 Page 1 of 1

                              ADEMI & O’REILLY, LLP
                                                   Attorneys at Law

GURI ADEMI
SHPETIM ADEMI
ROBERT K. O’REILLY                             3620 EAST LAYTON AVENUE                       TELEPHONE: (414) 482-8000
JOHN D. BLYTHIN                                CUDAHY, WISCONSIN 53110                        FACSIMILE: (414) 482-8001
MARK A. ELDRIDGE
DENISE L. MORRIS
JESSE FRUCHTER                                  December 12, 2019
BEN J. SLATKY


       Via ECF

       Hon. William B. Conley
       United States District Court
       517 East Wisconsin Avenue
       Milwaukee, WI 53202


               Re:    Papia v. Royal Administration Services, Inc.
                      Case No. 19-cv-582-wbc

       Dear Judge Conley:

               All parties in this action have reached a resolution of this action in principle. The parties
       are in the process of drafting and exchanging documents. The parties expect that a stipulation or
       unopposed motion of voluntary dismissal will be submitted to the Court shortly, and within 45
       days.

               As such, Plaintiff respectfully requests that the Court not take any further action on this
       case. Plaintiff also suggests that the Court close this case administratively until a stipulation or
       unopposed motion of dismissal with prejudice is filed. There is a Rule 16(b) scheduling
       conference currently set for Tuesday, December 17, 2019 at 1:00 p.m., before Judge Crocker,
       which the parties would respectfully suggest could be cancelled, if the Court so desires.


                                                              Very truly yours,
                                                              ADEMI & O’REILLY, LLP


                                                              /s/ Robert O’Reilly
                                                              Robert O’Reilly
                                                              roreilly@ademilaw.com

       Cc: Tony H. McGrath
